Citation Nr: 0902580	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), with major depressive disorder, 
currently evaluated as 50 percent disabling.

2.  Evaluation of hypertension, currently evaluated as 0 
percent disabling. 

3.  Evaluation of erectile dysfunction, currently evaluated 
as 0 percent disabling. 

4.  Whether there was clear and unmistakable error (CUE) in 
the July 8, 2003 rating decision which denied service 
connection for stomach problems, secondary to PTSD. 

5.  Whether there was clear and unmistakable error (CUE) in 
the July 8, 2003 rating decision which denied service 
connection for skeletal condition of the left hand. 

6.  Timeliness of the Notice of disagreement with the July 8, 
2003 rating decision, which granted service connection for 
PTSD and assigned a 30 percent disability rating.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Portland, Oregon, Regional Office (RO).  By letter, dated in 
September 2004, the RO notified the veteran that his 
statement could not be accepted as a Notice of Disagreement 
with the July 2003 rating decision, which granted service 
connection for PTSD and assigned a 30 percent rating, because 
it was not timely.  By a rating action in April 2005, the RO 
granted service connection for hypertension, evaluated as 0 
percent disabling; the RO also increased the rating for the 
veteran's PTSD from 30 percent to 50 percent, effective 
August 27, 2004.  Subsequently, in December 2005, the RO 
granted service connection for erectile dysfunction, 
evaluated as 0 percent disabling; the RO also determined that 
the July 2003 rating decision which denied service connection 
for stomach problems, secondary to PTSD and service 
connection for a skeletal condition of the left hand was not 
clearly and unmistakably erroneous.  

In a statement in support of claim, dated in May 2007, the 
veteran raised claims for earlier effective date for service 
connection for bilateral shoulder condition, earlier 
effective date for service connection myocardial contusion, 
earlier effective date for service connection hypertension, 
service connection for hearing loss, and service connection 
for a pulmonary condition.  Those issues, however, have not 
been adjudicated by the RO, so they are referred to the RO 
for appropriate development and consideration.  See Bruce v. 
West, 11 Vet. App. 405 (1998) (issues that are raised for the 
first time on appeal should be referred to the RO for initial 
adjudication).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD with major 
depressive disorder is currently manifested by ongoing 
symptoms of marked depression, difficulty sleeping due to 
recurring nightmares, anxiety, flashbacks, intrusive 
recollections, anger problems, irritability, exaggerated 
startled response, hypervigilance, social isolation, 
difficulties with interpersonal relationships, and a Global 
Assessment of Functioning (GAF) score of 45, resulting in 
occupational and social impairment with deficiencies in most 
areas.  

2.  In June 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to a 
higher evaluation for hypertension, higher evaluation for 
erectile dysfunction, CUE in a July 8, 2003 rating decision 
which denied service connection for stomach problems 
secondary to PTSD and service connection for a skeletal 
condition of the left hand, and timeliness of the NOD to the 
rating and effective date assigned to the grant of PTSD in 
the July 2003 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD with major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2008).  

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to a 
higher evaluation for hypertension, a higher evaluation for 
erectile dysfunction, CUE in a July 8, 2003 rating decision 
which denied service connection for stomach problems 
secondary to PTSD and service connection for a skeletal 
condition of the left hand, and timeliness of the NOD to the 
rating and effective date assigned to the grant of PTSD in 
the July 2003 rating decision.  38 U.S.C.A. § 7105(b) (2), 
(d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2004 from the RO to the veteran 
which was issued prior to the RO decision in April 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
November 2006 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
September 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
PTSD, and given that he has been provided all the criteria 
necessary for establishing increased ratings, we find that 
there has been fundamental fairness.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for an increased rating for PTSD, the Board finds that 
the veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual Background.

By a rating action in July 2003, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective April 19, 2002.  

The veteran's claim for an increased rating for PTSD was 
received in August 2004.  Submitted in support of the claim 
were VA progress notes dated from February 2004 to August 
2004.  These records show that the veteran received clinical 
evaluation for symptoms of his PTSD.  During a clinical visit 
in August 2004, it was noted that the veteran's primary 
diagnosis was PTSD as evidenced by anxiety, intrusive 
thoughts, flashbacks, irritability, anger, and 
hypervigilance.  

The veteran was afforded a VA examination in November 2004.  
At that time, it was noted that the veteran has been married 
for 30 years and has two sons.  The veteran reported having 
one close friend and one casual friend that he sees once in 
awhile.  It was also noted that the veteran remains in 
contact with family members periodically.  The veteran 
continued to remain employed.  The veteran reported problems 
with intrusive thoughts; he stated that he thought about his 
experiences in Vietnam every time someone starts to talk 
about Iraq.  The veteran also reported difficulty sleeping; 
he stated that he wakes up in sweats.  The veteran stated 
that he did not like people coming up behind him; he 
experiences startled response.  He also stated that he 
continues to have nightmares.  The veteran reported continued 
problems with anger management; he stated that he continues 
to have conflicts at work.  

On mental status examination, it was noted that the veteran 
was appropriately groomed and dressed in casual clothing.  
The veteran did not exhibit atypical posture.  His motor 
behavior was not unusual or inappropriate.  His level of 
responsiveness was in the alert range.  The veteran did not 
exhibit any signs of distress; his facial expression was 
normal and responsive.  His eye contact was appropriately 
focused.  Speech was within normal limits.  His mood was calm 
and his affect was appropriate.  The veteran indicated that, 
through the years, he has been depressed "on and off."  
Other than social isolation, he did not cite any symptoms for 
his depression.  The examiner noted that the Beck depression 
inventory indicated that the veteran showed marked symptoms 
of depression.  There were no observed signs of anxiety.  The 
veteran's thought processes were logical and coherent.  There 
were no indications of significant thought preoccupations.  
There were no signs of delusional content in his 
presentation.  The veteran did not cite any significant 
phobias or fears.  There were no disturbances in the 
veteran's level of consciousness.  He was oriented in all 
spheres.  The examiner stated that, based upon the veteran's 
performance on the examination, he appeared to have impaired 
levels of attention and concentration.  His immediate memory 
appeared to be somewhat compromised.  The veteran's recent 
and remote memory appeared to be intact.  Insight and 
judgment appeared to be intact.  

The pertinent diagnosis was PTSD, chronic and severe, and 
major depressive disorder, subsequent to PTSD.  The veteran 
was assigned a GAF score of 45; the examiner stated that the 
veteran is currently exhibiting emotional problems related to 
his PTSD that significantly impact his psychosocial 
functioning.  The examiner stated that the veteran continues 
to show symptoms that are indicative of PTSD; his most 
prevalent symptoms are social isolation, depression, poor 
anger management, difficulty sleeping, nightmares, and 
startled response.  He also demonstrates or expresses concern 
about his physical safety that results in his taking extreme 
precautions, especially in situations where he finds himself 
alone.  The results of the PTSD evaluation established that 
the veteran exhibits marked symptoms of PTSD.  The symptoms 
include social isolation, poor anger management, continuing 
nightmares, and fears for his own safety.  The results of 
this evaluation indicate that the veteran, more than likely, 
has PTSD which significantly impacts his psychosocial 
functioning.  

Of record is VA Form 21-4192, dated in December 2006, wherein 
the veteran's employer indicated that the veteran did not 
interact with other co-workers.  She noted that the veteran 
worked very well on his own; he kept to himself and when he's 
on break or lunch he was always alone.  


III.  Legal Analysis-I/R PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2008).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the veteran's PTSD with 
major depressive disorder has not changed and a uniform 
evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The evidence of record indicates that the veteran has 
experienced increased and severe symptoms of PTSD.  Given the 
depth and persistence of the veteran's difficulty sleeping 
due to recurring nightmares, flashbacks, intrusive thoughts, 
anger problems, marked depression, anxiety, and social 
isolation, the Board finds that his PTSD symptomatology has 
more closely approximated the criteria for a 70 percent since 
the inception of this appeal.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.7 (2008).  Significantly, following the 
VA examination in November 2004, the VA examiner described 
the veteran's PTSD as chronic and severe; he noted that the 
veteran had some difficulty with impulse control as related 
to his PTSD.  The examiner stated that the veteran's PTSD 
significantly impacts his psychosocial functioning.  The 
examiner assigned a GAF score of 45, which is evidence of 
serious impairment in social or occupational functioning 
consistent with the other evidence.  While the record 
indicates that the veteran has been employed with the same 
company for 19 years, he reported continued conflicts at 
work; and, his employer specifically indicated that he worked 
well as long as he worked alone.  Ultimately, he demonstrates 
occupational and social impairment with deficiencies in most 
areas; thus, the schedular criteria for a 70 percent 
evaluation have been approximated.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The veteran, however, is not shown to have symptoms that are 
of such severity as to result in a total occupational and 
social impairment to warrant the highest possible rating of 
100 percent.  Significantly, while the veteran has reported 
persistent intrusive recollections, the mental status reports 
on psychological evaluation and examination did not find 
hallucinations or delusions, or give the impression that the 
intrusive recollections were hallucinatory in character or as 
disabling as persistent delusions or hallucinations.  He does 
not manifest or nearly manifest the behavioral elements of 
100 percent disability.  There is no documented instance of 
grossly inappropriate behavior.  There is no report of any 
episodes of inability to perform activities of daily living.  
There is no clinical evidence of actual disorientation to 
time and place.  And, while his immediate memory appeared to 
be somewhat compromised, there was no documentation of loss 
of memory of the names of close relatives, his occupation, or 
of his own name.  Taking the evidence all together, the 
preponderance of it is against a rating higher than 70 
percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Indeed, the Board finds that the veteran's PTSD symptoms, to 
specifically include his avoidance of social interaction, 
difficulty adapting to stressful social and work situations, 
and significant difficulty in establishing and maintaining 
effective work and family relationships, more nearly 
approximate the level of disability contemplated by the 70 
percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7 (2008).  

Also, although the veteran's employment history is adversely 
affected by his service-connected PTSD, the Board finds that 
the application of the rating schedule is adequate and 
practical in this case.  That is, in the absence of evidence 
of marked interference with employment due to the veteran's 
psychiatric disability alone, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) for assignment of more than a 70 
percent rating on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

IV.  Legal Analysis-Higher evaluation for hypertension; 
higher evaluation for erectile dysfunction, CUE in a July 8, 
2003 rating decision which denied service connection for 
stomach problems secondary to PTSD and service connection for 
a skeletal condition of the left hand; and timeliness of the 
NOD to the rating and effective date assigned to the grant of 
PTSD in the July 2003 rating decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

On June 11, 2007, the veteran submitted a VA Form 21- 4138 
wherein he stated that he wished to withdraw the appeal for 
higher evaluations for hypertension and erectile dysfunction, 
CUE in a July 8, 2003 rating decision which denied service 
connection for stomach problems secondary to PTSD and service 
connection for a skeletal condition of the left hand, and 
timeliness of the NOD to the rating and effective date 
assigned to the grant of PTSD in the July 2003 rating 
decision.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the above mentioned issues.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration on those issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the claims 
for higher evaluations for hypertension and erectile 
dysfunction, CUE in a July 8, 2003 rating decision which 
denied service connection for stomach problems secondary to 
PTSD and service connection for a skeletal condition of the 
left hand, and timeliness of the NOD to the rating and 
effective date assigned to the grant of PTSD in the July 2003 
rating decision; as such, those issues are dismissed.  


ORDER

Entitlement to an evaluation of 70 percent for PTSD with 
major depressive disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  

The appeal on the claim of entitlement to a higher evaluation 
for hypertension is dismissed.  

The appeal on the claim of entitlement to a higher evaluation 
for erectile dysfunction is dismissed.  

The appeal on the claim of CUE in a July 8, 2003 rating 
decision which denied service connection for stomach problems 
secondary to PTSD is dismissed.  

The appeal on the claim of CUE in a July 8, 2003 rating 
decision which denied service connection for a skeletal 
condition of the left hand is dismissed.  

The appeal on the timeliness of the NOD to the rating and 
effective date assigned to the grant of PTSD in the July 2003 
rating decision is dismissed.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


